BY THE COURT.
The irregularity which has taken place in this case, appears to have arisen from the want of an intimate acquaintance with chancery practice, by gentlemen of the profession in this state, where there is no court of chancery. We feel therefore disposed, on that account, to be more indulgent than we should otherwise think correct; and as no inconvenience can arise to the defendants by allowing the amendment, except that of depriving them of an advantage, which the mistake of the counsel on the other side has given them, the court grant the motion.